Citation Nr: 0523426	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  03-08 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 
30 percent for asthma prior to March 7, 2005.

2.  Entitlement to an initial disability rating in excess of 
60 percent for asthma from March 7, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1983 and from October 1987 to February 1992.

This case came to the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  In that decision, the RO granted service 
connection for asthma and awarded a 30 percent rating, 
effective from October 2001.  

In November 2004, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC), for additional 
development.  The development was accomplished to the extent 
possible.  In April 2005, the AMC issued a rating decision 
continuing the 30 percent rating prior to March 7, 2005, and 
granting a 60 percent rating effective from March 7, 2005.  
Since the ratings assigned are not the maximum, the issue 
remains on appeal.  See AB v. Brown, 6 Vet., App. 35 (1993).  


FINDINGS OF FACT

1.  Prior to March 7, 2005, the veteran's asthma was not 
manifested by forced expiratory volume in one second (FEV-1) 
of less than 56 percent of predicted value; the ratio of FEV-
1 over forced vital capacity (FEV-1/FVC) of less than 56 
percent; monthly visits to a physician for required care of 
exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.

2.  As of March 7, 2005, the veteran's asthma is not 
manifested by FEV-1 of less than 40 percent of predicted 
value; the ratio of FEV-1 over FEV-1/FVC of less than 40 
percent; more than one attack per week with episodes or 
respiratory failure, or daily use of systemic (oral or 
parenteral) high does corticosteroids or immuno-suppressive 
medications.  




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for asthma have not been met prior to March 7, 2005.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.97, Diagnostic Code 6602 (2004).

2.  The criteria for an initial evaluation in excess of 60 
percent for bronchial asthma have not been met from March 7, 
2005, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97, Diagnostic Code 
6602 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of letters from 
the RO to the appellant in November 2001, May 2002, and 
December 2004.  The initial letter was fully compliant with 
the timing requirements associated with the VCAA as it 
related to the initial claim for service connection for 
asthma.  The  veteran's appeal stems from disagreement with 
the initial rating assigned at the time of the grant of 
service connection.  As such, the VCAA requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  The veteran was notified of what was 
required to substantiate his claim and of his and VA's 
respective duties.  He was also asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  The veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).  In this case, the RO 
obtained VA medical records from the Boise VA medical center 
(VAMC), as well as service medical records and private 
treatment records.  Private records include those from St. 
Luke's Hospital.  

After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the veteran, nor 
is there any indication that additional outstanding Federal 
department or agency records exist that should be requested 
in connection with the claim adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004).  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on a claim.  See 38 C.F.R. § 3.159(c)(4).  
Examination was conducted in March 2002 and March 2005.  
Therefore, no further assistance to the veteran is required.  

II.  Higher rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

During service, the veteran had treatment for bronchitis and 
asthma.  At his March 2002 VA examination, the examiner 
opined that his current asthma began in service.  

At his VA examination dated in March 2002, the examiner noted 
that the veteran was on albuterol and Azmacort inhalers.  The 
examiner reviewed the veteran's treatment records with the 
VAMC Boise and noted he had reported that in January 2002 he 
had increased use of his inhalers, using them as much as six 
or seven times per day.  The veteran reported that he tried 
to walk six to eight blocks per day but his endurance varied.  
His breathing was reported as stable on the present 
medications.  Examination revealed no acute distress.  Lungs 
were clear to auscultation, abdomen was soft, and the lower 
extremities showed good circulation and no abnormalities.  
The impression was asthma which started in service and 
progressed modestly.  

Pulmonary function tests in March 2002 revealed FEV-1 of 57 
percent of predicted value pre-bronchodilator, 83 percent 
post- bronchodilator.  FEV-1/FVC was 63 percent of predicted 
value pre- bronchodilator, 67 percent post- bronchodilator.  
Moderate airflow restriction with significant bronchodilator 
response was noted.  Lung volumes noted significant air 
trapping.  Diffusion showed mild reduction consistent with 
emphysema.  

In his substantive appeal received at the RO in March 2003, 
the veteran stated that his symptoms had become more severe 
and that he was running out of medication before his 
prescriptions were refillable.  He noted that prior to his 
March 2002 VA examination he had been on inhalers, and thus 
he felt that that testing did not show the actual degree of 
severity of his asthma.  

The veteran's treatment records from St. Luke's Hospital show 
emergency room visits for asthma in October 2002, March 2003, 
and July 2003.  He was noted to be taking Albuterol and 
Combivent.  He was given prednisone in October 2002 and March 
2003.  

The veteran was afforded an additional examination for 
assessment of his asthma in March 2005.  The examiner 
reviewed the record and the emergency room visits.  The 
veteran reported worsening symptoms, noting increased dyspnea 
with carrying groceries and decreased stamina.  He was 
doubling the use of oral inhalers.  He noted prednisone use 
one year earlier.  He was in very mild distress on 
examination.  He had inspiratory rhonchi, mild to moderate, 
and end expiratory wheezes with a shortened expiratory phase.  
He coughed once during the examination, when the examiner 
pressed on his abdomen.  Chest X-ray was consistent with 
chronic obstructive pulmonary disease.  Spirometry showed 
severe airflow obstruction with lung volumes showing moderate 
hyperinflation.  It was hard to determine the full level of 
the veteran's functional activity as he was vague when asked.  

Pulmonary function tests revealed FEV-1 of 37 percent of 
predicted value pre-bronchodilator and 65 percent post- 
bronchodilator, and FEV-1/FVC of 42 percent of predicted 
value pre- bronchodilator and 52 percent post- 
bronchodilator.  

The RO has evaluated the veteran's bronchial asthma at the 30 
percent rate under 38 C.F.R. § 4.97, Diagnostic Code 6602, 
prior to March 7, 2005, the date of the last examination.  A 
60 percent rating has been assigned as of March 7, 2005.  
Under this section, a 30 percent evaluation is warranted for 
FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 
percent, daily inhalational or bronchodilator therapy, or 
inhalational anti-inflammatory medication.  A 60 percent 
evaluation is in order for FEV-1 of 40 to 55 percent 
predicted, FEV-1/FVC of 40 to 55 percent, at least monthly 
visits to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  FEV-1 of less than 40 
percent predicted, FEV-1/FVC of less than 40 percent, more 
than one attack per week with episodes of respiratory 
failure, or the requirement of daily use of systemic (oral or 
parenteral) high dose corticosteroids or immunosuppressive 
medications warrants a 100 percent evaluation.  In the 
absence of clinical findings of asthma at the time of 
examination, a verified history of asthma attacks must be of 
record.  Id.

In this case, the findings pertaining to the veteran's asthma 
closely correlate to the criteria for a 30 percent 
evaluation, but not a 60 percent evaluation, prior to March 
7, 2005.  Specifically, the medical evidence of record fails 
to establish that the veteran's asthma is manifested by FEV-1 
of less than 56 percent of predicted value or the ratio of 
FEV-1/FVC of less than 56 percent.  Rather, the veteran's 
most severe findings include FEV-1 of 83 percent of predicted 
value and FEV-1/FVC of 67 percent, post-bronchodilator.  
There was no indication of the need for three per year 
courses of systemic corticosteroids.  The veteran was given 
prednisone in October 2002 and March 2003.  In March 2005, he 
reported the use of oral steroids on one occasion for 7 to 14 
days one year earlier.  The VA examiner in March 2005 also 
noted that the veteran had not been seen regularly for 
treatment of asthma at VA since May 2003.  Accordingly, there 
was no indication of monthly visits to a physician for 
required care of exacerbations.  These findings are 
contemplated in the criteria for an evaluation of 30 percent, 
but not more.  

Moreover, the findings pertaining to the veteran's asthma 
closely correlate to the criteria for a 60 percent 
evaluation, but not a 100 percent evaluation, as of March 7, 
2005.  Specifically, the medical evidence of record fails to 
establish that the veteran's asthma is manifested by FEV-1 of 
less than 40 percent of predicted value; the ratio of FEV-
1/FVC of less than 40 percent; or more than one attack per 
week with episodes of respiratory failure, or daily use of 
systemic high dose corticosteroids or immuno-suppressive 
medications.  Rather, the veteran's most severe findings 
include FEV-1 of 65 percent of predicted value and FEV-1/FVC 
of 52 percent, post-bronchodilator.  These findings, 
specifically the FEV1/FVC reading, are contemplated in the 
criteria for an evaluation of 60 percent, but not more.  VA 
examination in March 2005 noted no respiratory failure and 
that the veteran had not been seen regularly for treatment of 
asthma at VA since May 2003.  

Overall, the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 30 
percent for asthma prior to March 7, 2005, and of 60 percent 
for asthma as of March 7, 2005, and this claim must be denied 
with regard to these time periods.  

The veteran's statements as to the frequency and severity of 
his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to the initial assignment of a disability rating 
in excess of 30 percent for asthma, prior to March 7, 2005, 
is denied.

Entitlement to the initial assignment of a disability rating 
in excess of 60 percent for asthma, from March 7, 2005, is 
denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


